Mr. Presiding Justice Gary delivered the opinion of the Court. May 25, 1893, the appellants mailed to the Chicago office of the appellee, a corporation at New Milford, Connecticut, a check as follows: “No. 5799. Chicago, May 25, 1893. Herman Schaffner & Co., Bankers. Pay to the order of Bridgeport Wood Finishing Co., $272.60 two hundred seventy-two and 60-100 dollars. J. F. Balkwill & Co.” The bankers were at Chicago. On at least three former occasions the appellants had given to the appellee similar checks, all of which came to the Chicago bankers after an interval of eight or nine days, with indorsements upon them indicating that they had first gone to the appellee in Connecticut. As the checks were all payable to the order of the appellee, and as .no one in Chicago had authority to indorse them, it was necessary that they should be sent to Connecticut. By this means the appellants always had about a ■ week longer credit. The appellants knew that they were dealing with a foreign corporation, and about what time would be needed to get the checks to the bank. They had no reason to suppose that anybody in Chicago had authority to indorse. How, counting the clays, this check was received - by the Chicago agent, May 26th, and mailed to Milford the same day, which was Friday. It was received by the appellee on Monday, the 29th, and deposited the same day in the bank at New Milford for collection. The next day was a holiday. On the 31st, that bank sent it to a Hew York bank for the same purpose. Then history is silent. The appellants object that the testimony of a witness by deposition that May 30th was a legal holiday, was not competent; that proof of the law creating it should have been made. But no motion to suppress that part of the deposition was made before the trial, and an objection which could be removed by better evidence can not be urged at the trial. T. W. & W. Ry. v. Baddeley, 54 Ill. 19. It is a general rule of commercial law (except as to days of grace), that if the time of doing any act falls upon a holiday, the party who should do it, has the next day to do it in; the holiday is not to be counted. It is in the evidence that the course of the mail between Chicago and New Milford is not less than two days. How the appellant receiving the check at Hew Milford May 29th, and the 30th being a holiday, would have been guilty of no negligence had it mailed the check direct to Chicago on the 31st. Then it would have been received in Chicago June 2d, and due presentment would have been on June 3d. Continental N. B. v. Cornhauser, 37 Ill. App. 475. On that day the Chicago bankers did not open their doors; they had failed. On these facts the appellee was entitled to recover; the appellants can not charge it with negligence in pursuing a course of business to which, under the evidence, it must be presumed that they assented. Montelius v. Charles, 76 Ill. 303. The judgment is affirmed.